    Case: 1:15-cv-01046-SO Doc #: 234 Filed: 02/14/19 1 of 12. PageID #: 4512




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION




UNITED STATES OF AMERICA,                       )   CASE NO.: 1:15-CV-01046
                                                )
               Plaintiff,                       )
                                                )   JUDGE SOLOMON OLIVER, JR.
       vs.                                      )
                                                )   MOTION TO APPROVE CLEVELAND
CITY OF CLEVELAND                               )   DIVISION OF POLICE COMMUNITY
                                                )   AND PROBLEM-ORIENTED POLICING
               Defendant.                       )   PLAN
                                                )
                                                )




       Pursuant to Paragraphs 27 through 34 of the Consent Decree and the Revised Third-Year

Monitoring Plan in the above-captioned matter, the City of Cleveland (the “City”), on behalf of

the Cleveland Division of Police (“CDP” or “Division”), submitted a proposed Community and

Problem-Oriented Policing (“CPOP”) Plan, attached hereto as Exhibit A.

       The Monitoring Team has carefully reviewed the proposed CPOP Plan.                The Plan

establishes important, new expectations and protocols around community policing.            When

considered as a whole with the Division’s new Staffing and Recruitment and Hiring Plans, the

CPOP Plan envisions a renewed and forward-looking Cleveland Division of Police that prioritizes

enhancing the public good by partnering with the many communities of Cleveland on matters of

public safety. The Plan describes the organizational transformations that will be necessary for the

Division to effectuate CPOP – to translate a set of noble-sounding principles into action. The
     Case: 1:15-cv-01046-SO Doc #: 234 Filed: 02/14/19 2 of 12. PageID #: 4513



Monitoring Team therefore recommends that the Court approve CDP’s Community and Problem-

Oriented Policing Plan.

I.     SUMMARY            OF   CONSENT        DECREE        REQUIREMENTS            REGARDING

       COMMUNITY AND PROBLEM-ORIENTED POLICING

       The Consent Decree defines “community and problem-oriented policing” as a “policing

philosophy that promotes and relies on collaborative partnerships between law enforcement

agencies and the individuals and organizations they serve to develop solutions to problems,

increase trust in police, and improve the effectiveness of policing efforts.” Dkt. 7-1 at ¶ 414.

       The Decree requires that the Division develop and implement a “comprehensive and

integrated community and problem-oriented policing model” to “promote and strengthen

partnerships with the community, engage constructively with the community to ensure

collaborative problem-solving, and increase community confidence in the CDP.” Id. at ¶ 27. In

developing this model, the Division will “consult with the [Cleveland Community Police]

Commission[.]” Id. The Division’s CPOP model must cover the Division’s “management,

policies and procedures, recruitment, training, personnel evaluations, resource deployment, tactics,

and accountability systems.” Id. at ¶ 28.

       CDP, under the Decree, must “ensure that officers are familiar with the geographic areas

they serve, including their assets, challenges, problems, business, residential and demographic

profiles, and community groups and leaders; engage in problem identification and solving

activities with the community groups and members regarding the community’s priorities; and work

proactively with other city and county departments to address quality of life issues.” Id. at ¶ 29.

       Moreover, the City and CDP must “maintain collaborative partnerships with a broad

spectrum of community groups[,]” and CDP will implement systems to monitor and analyze

“whether officers are partnering with a broad cross-section of community members to develop and


                                                 2
      Case: 1:15-cv-01046-SO Doc #: 234 Filed: 02/14/19 3 of 12. PageID #: 4514



implement cooperative strategies that build mutual respect and identify and solve problems.” Id.

at ¶¶ 31, 33.

        The Consent Decree also requires CDP to publish “a publicly-available community

policing report detailing its community policing efforts in each District.” Id. at ¶ 34. The report

will describe problems and solutions that the CDP has identified, as well as “identify obstacles . .

. and recommendations for future improvement.” Id.

II.     PROCEDURAL HISTORY

        Development of the CPOP Plan has been a major initiative, spanning almost two years of

work by the Parties to solicit community input, negotiate provisions, and codify organizational

changes necessary for CDP to implement CPOP as an agency-wide philosophy.

        Community involvement occurred early and often through the process of constructing the

CPOP Plan. In early 2017, the Division, working with the Monitoring Team, solicited substantive

community input on broad principles of community policing, with the goal of incorporating that

input into a new CPOP plan. This collaborative engagement process consisted of at least 18

community meetings between March and June 2017, which included: two Cleveland-wide

roundtables, a CPC meeting, each of the five District Policing Committee’s meetings, a

Community Relations Board meeting, meetings with various community groups throughout the

city, and partnerships with over 40 community organizations with strong ties to the diverse

populations of Cleveland.

        At each event, the Monitoring Team provided paper questionnaires for each community

member present. The questionnaire could also be completed online, and without attending an

event, throughout the engagement process. All in all, more than 1,000 Cleveland community

members attended the community meetings. The Monitoring Team received more than 600

completed questionnaires.


                                                 3
    Case: 1:15-cv-01046-SO Doc #: 234 Filed: 02/14/19 4 of 12. PageID #: 4515



       The Monitoring Team summarized the broad solicitation of community input in a report

provided to the CDP in July 2017 entitled Community and Problem-Oriented Policing: Summary

of Community Feedback and Recommendations (“Community Feedback Report”).

       After receiving the Community Feedback Report in July 2017, the CDP was tasked with

drafting a CPOP Plan that would reflect both (1) the principles and requirements set forth in the

Consent Decree about community and problem-oriented policing, and (2) the community feedback

summarized in the July 2017 report. The Division’s Bureau of Community Policing Commander

Johnny Johnson was designated the lead author to draft the Division’s CPOP plan.

       Since the Community Feedback Report was provided to the CDP in July 2017, the CDP

worked with the Monitoring Team and DOJ to produce a series of working drafts of the plan. After

continued development, a draft of the CPOP Plan was released to the public for community

comment and input on May 15, 2018. After the CPC and other community groups requested

additional time, the Parties and Monitoring Team, in a motion to the Court, agreed to extend the

close of the public input period from August 10, 2018 to September 28, 2018 given the Plans’

complexity and their particular importance to the Consent Decree’s successful implementation.

Dkt. 209. Altogether, the Commission spent four months on planning and executing a strategy to

gather Cleveland residents’ opinions and feedback.

       Alongside the Commission’s efforts, the Division and City worked with the Division’s

District Policing Committees and other policing organizations to convene a series of community

meetings in which District representatives briefed participants on the substance of the CPOP Plan,

engaged in dialogue, answered questions, and asked participants to complete surveys on their

reactions to the plans.

       The CPC returned an initial report of CPOP recommendations on August 10, 2018 (the

original closing date of the public comment period) and shared it with the Parties and Monitoring


                                                4
       Case: 1:15-cv-01046-SO Doc #: 234 Filed: 02/14/19 5 of 12. PageID #: 4516



Team. On September 28, 2018, the Commission provided its second and final report of CPOP

recommendations, building on the initial, August 10 set of recommendations. The final report

analyzed and reported on quantitative data collected from the completed surveys, as well as

qualitative comments from community members and groups.                   Subsequently, Commission

stakeholders met with representatives of CDP, DOJ, the City, and Monitoring Team to discuss the

recommendations and whether they might be incorporated in the final version of the three plans.

         On February 5, 2019, the CDP incorporated the final round of feedback from the

Department of Justice and Monitoring Team and submitted the final draft of the CPOP Plan.

III.     STANDARD OF REVIEW

         The Monitoring Team’s role is to “assess and report whether the requirements” of the

Consent Decree “have been implemented.” Dkt. 7-1 at ¶ 351; accord id. ¶ at 352 (requiring the

Monitor to “review . . . policies, procedures, practices, training curricula, and programs developed

and implemented under” the Decree). The task of the Monitoring Team here is to determine

whether the submitted CPOP Plan complies with the Consent Decree’s requirements.

IV.      ANALYSIS OF THE CPOP PLAN

         The Plan defines CPOP as “an organizational strategy that promotes community

partnerships and problem-solving techniques to proactively address the immediate conditions that

give rise to public safety issues such as crime, social disorder, and fear of crime. CPOP is the

responsibility of all members of the CDP beginning with the Chief through the chain of command

to every officer.” Ex. A. at 6. The Plan appropriately situates CPOP not as a standalone program

or set of initiatives, but rather as part and parcel “of how the Division recruits and hires, allocate[s]

resources, trains, promote[s], and evaluate[s] officers and the Division, and collects data.” Id. at

2.




                                                   5
    Case: 1:15-cv-01046-SO Doc #: 234 Filed: 02/14/19 6 of 12. PageID #: 4517



        In order to effectuate CPOP by all CDP officers, the Plan envisions some significant

organizational changes. Specifically, the “[f]ull adoption of the CPOP model requires a de-

centralized approach where problem-solving decisions and community engagement activities

reside at the street level.” Id. at 16. The Plan directly implicates how officers use their time and

how the Division provides personnel with substantially greater opportunity to engage with

Cleveland residents and solve community problems. By extension, the CPOP Plan is inextricably

linked to the Division’s Staffing and Recruitment and Hiring Plans, which the Monitoring Team

is recommending for approval in concurrent court filings.

        Under the CPOP Plan, officers will collaborate actively and affirmatively with Cleveland

residents to address public safety issues and the conditions that lead to crime. Id. at 8. Specifically,

patrol officers assigned to CDP’s neighborhood districts will be expected to spend at least 20% of

their time engaging community members to address public safety concerns. This might include

participating on bike and foot patrols, attending community meetings, or creating and

implementing action plans with residents to address their issues.

        The ability for officers to dedicate 20% of their time to community engagement will depend

in part on the Division’s ability to free up sufficient time for patrol officers, as articulated in its

Staffing Plan. Likewise, this 20% requirement is an intended average across time, not a mandate

that officers across all assignments spend that amount of each and every shift on engagement. The

expectations may change according to where and when an officer works, as well as the types of

situations that an officer needs to address.

        The Plan also outlines how the Division will utilize “SARA,” a well-known problem-

oriented policing model that stands for Scanning-Analysis-Response-Assessment, as its

cornerstone for training and encouraging officers to collaborate with community residents on

public safety problems. Under SARA, CDP officers are expected to “scan” for problems;


                                                   6
    Case: 1:15-cv-01046-SO Doc #: 234 Filed: 02/14/19 7 of 12. PageID #: 4518



“analyze” the conditions of the problems and understand what factors are contributing to it;

“respond” by taking steps to solve the problem; and “assess” the outcome later to see if the problem

in fact was resolved or only displaced. Officers are expected to work with community members

to discover problems, find out how residents would like problems to be solved, and then follow up

with residents to see if the problem has been resolved in the eyes of the community. As the Plan

states, “The SARA model provides officers with an alternative way to think about crime and

therefore better identify the causes. It will also give officers an enhanced approach to interviewing

members of the community.” Id. at 9. Further, when using the SARA model, officers will create

a “work plan” and collaborate with community members to create the plan and ensure that it has

been implemented. Id. Like other parts of the CPOP Plan, the details around the Division’s

logistical ability to create, track, and assess SARA work plans is not addressed in the CPOP Plan.

       It is essential, as the Team has heard from Cleveland residents consistently, for patrol

officers to remain in neighborhoods if they are to build meaningful relationships and attempt to

establish new connections with community members and groups. To that end, the Plan stresses

“zone integrity,” or an officer’s “ownership and accountability of assigned zones in a District.” Id.

at 19. To help promote zone integrity, CDP patrol staffing and deployment will be changed to a

“workload-based” model for assigning personnel. The Division’s Staffing Plan, developed

concurrently with the CPOP Plan, lays out the specific changes that the Division will change patrol

deployment to best effectuate CPOP. The Monitoring Team will be auditing the Division closely

to see if the proposed changes in the Division’s staffing and deployment are in fact improving

officers’ ability to remain in their zones, thus giving them a stronger opportunity to establish

relationships with those who live in the neighborhood.

       The Plan also appropriately acknowledges the importance of the Division’s recruitment

and hiring in being able to effectuate CPOP. “The Division strives to hire individuals who


                                                 7
    Case: 1:15-cv-01046-SO Doc #: 234 Filed: 02/14/19 8 of 12. PageID #: 4519



represent a cross-section of the Cleveland community who are dedicated to policing according to

the CPOP model. The CDP’s Public Safety Recruitment Team (PSRT) recruits service-minded

individuals who reflect the demographics and ideals of the Cleveland community. They will seek

to recruit candidates who exhibit critical problem-solving skills and the ability to communicate

with a cross-section of the city.” Id. at 21. The CDP’s Recruitment and Hiring Plan contains more

details on the Division’s plans to adjust its recruitment activities and priorities. The CPOP Plan

addresses the importance of promotions in establishing a governing culture of community

engagement and problem-oriented policing, stating that “all levels of promotion will include

questions and scenarios that will test an officer’s knowledge of community engagement and

collaborative problem-solving.” Id. at 22.

         Under the proposed CPOP Plan, the Division will use an “asset map” to help identify

community “assets” by which officers will seek to build partnerships and establish positive

relations. They also will use the asset map to work with local leaders to recruit officers. Further,

under the Plan, each CDP District will create a District Neighborhood Awareness Training for

officers in the District that will include information about the residents’ demographics, cultural

information about the demographic, relevant historical events, and suggestions to improve

police/community relations from the perspective of both community members and officers. Id. at

28-29.

         The Division’s CPOP Plan also includes ways that CDP will seek to measure success in its

ability to effectuate CPOP and establish new, stronger relationships with Cleveland residents.

Under the Plan, the Division’s Data Collection and Analysis Coordinator (“Data Coordinator”)

“who will ensure that the data is collected and tracked.” Id. at 32. Data will include “community

outreach, engagement, bike and foot patrol frequency, organized/planned events and unplanned

engagements” and will be input into the Division’s Computer Aided Dispatch (“CAD”) system.


                                                 8
      Case: 1:15-cv-01046-SO Doc #: 234 Filed: 02/14/19 9 of 12. PageID #: 4520



Officers will “continually input CPOP data into CAD.” Id. The Data Coordinator will “extrapolate

data associated with CPOP activities including the frequency and type of actions taken, and broken

down by District.     Supervisors will use this information during the annual performance

evaluations.” Id. The Data Coordinator also will track officer problem-solving data to monitor

officers’ ability to complete and follow through with “SARA” work plans. The Division’s system

to capture that data has yet to be determined.

        In addition to the Division’s internal collection of data, “[c]ommunity surveys will be

conducted to measure public satisfaction with policing,” including “officer and Division

performance regarding community partnerships and CPOP activities.” Id.

        To incorporate collected data into management decisions, the CPOP Plan calls for CDP to

create a CPOP Review Committee, consisting of the Commander of the Bureau of Community

Relations, CDP’s Compliance team, and the Data Coordinator. The Committee will meet quarterly

to review all community engagement data, identify gaps in the expectations that patrol officers’

commit 20% of their time to engagement, review community surveys, and create a biannual report

of the findings and recommendations for improvement. Id. at 32-33.

VI.     CONCLUSION

        It is important to note what, specifically, the Monitoring Team is recommending for the

Court’s approval. The CPOP Plan is an important, much-needed document that sets out necessary

organizational changes and new expectations for all CDP members. It was the subject of

substantial community engagement. It is a strong foundation about which the Division and

community can be proud.

        This Plan was intended, from the outset, to set forth an overall direction for where the

Division wants to go in the coming years and the types of policing services that it wants to provide.

Because it is not, and was never intended to be, a project management plan in the traditional sense,


                                                 9
    Case: 1:15-cv-01046-SO Doc #: 234 Filed: 02/14/19 10 of 12. PageID #: 4521



not laying out detailed timelines with responsible actors and performance metrics, the task of the

Division in the coming months will be to translate the large commitments and major elements of

the Plan into smaller steps and milestones that can be substantially and effectively implemented.

       Because the Plan’s primary focus is setting a proactive vision for policing in Cleveland, it

is light on some of the granular, operational details that will need to be addressed for the Plan to

be successful. For instance, are supervisors expected to regularly review officers’ completed work

plans? When will the Division roll out increased bike and foot patrols? How exactly will CDP

supervisors “encourag[e] and empower[] frontline officers to take independent action to solve

problems”? Id. at 14. Other than required training, how will the Division encourage officers to

use the “SARA” model of problem-solving? As the “clearinghouse for engagement opportunities

and statistics[,]” what is the Bureau of Community Relations’ substantive charge other than taking

quarterly reports from the District and sharing them with the public? Id. at 17. How might a

change in dispatch protocols help the Division improve officer zone integrity (even taking into

account the contemplated Staffing Plan changes)? Id. at 18. Might there be value in having

community members placed on the Division’s CPOP Review Committee? These, among many

others, are important questions that the City and Division will have to address in the coming

months after the approval of the CPOP Plan.

       The lack of exhaustive detail on these questions does not, however, render the Plan

incomplete or deficient. Instead, the Monitoring Team recommends that the Court approve

the CPOP Plan for what it is: an important and commendable statement of vision and a

holistic overview of the changes that will be necessary if the Division of Police is to commit

to a philosophy of community collaboration and problem-solving. The DOJ and Monitoring

Team will be working with the Division and City to ensure that the specific steps necessary to

operationalize the Plan will be outlined, scheduled, and acted upon in timely fashion – in the


                                                10
      Case: 1:15-cv-01046-SO Doc #: 234 Filed: 02/14/19 11 of 12. PageID #: 4522



context of upcoming monitoring plans and in other working deadlines established with the relevant

stakeholders.

VI.     CONCLUSION

        The task of the Monitoring Team is to duly consider whether the City’s submitted

Community and Problem-Oriented Policing Plan satisfies the terms of the Consent Decree. The

Monitoring Team concludes that the CPOP Plan meets the terms of the Consent Decree.

Accordingly, the Monitor approves the Plan in its entirety and requests that this Court order it

effective immediately.



                                                    Respectfully submitted,



                                                    /s/ Matthew Barge

                                                    MATTHEW BARGE
                                                    Monitor
                                                    40 Washington Square South
                                                    New York, New York 10012
                                                    Tel: (202) 257-5111
                                                    Email: matthew.barge@21cpsolutions.com




                                               11
   Case: 1:15-cv-01046-SO Doc #: 234 Filed: 02/14/19 12 of 12. PageID #: 4523



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, I served the foregoing document entitled Motion

to Approve Cleveland Division of Police Community and Problem-Oriented Policing Plan via the

court’s ECF system to all counsel of record.




                                                    /s/ Matthew Barge
                                                    MATTHEW BARGE




                                               12
